Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 1 of 9 PageID #: 972




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 RENEE PIPKINS ET AL                                 CIVIL ACTION NO. 15-cv-2722

 VERSUS                                              JUDGE DRELL

 JAMES E STEWART SR                                  MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

  Introduction

         Plaintiffs are citizens of Caddo Parish who filed suit against the Caddo Parish

  District Attorney in his official capacity. Plaintiffs allege that prosecutors have and

  continue to systematically exercise peremptory strikes against African-American

  prospective jurors on the basis of their race for the purpose of empaneling criminal trial

  juries that are predominantly white. The District Attorney, along with the Attorney General

  who intervened, joined in a motion to dismiss that attacked the complaint on several

  grounds.

         Judge Drell granted the motion in large part. Docs. 62 & 63. He dismissed all

  claims for injunctive and declaratory relief because of concerns that granting the requested

  relief would be unduly intrusive on the state court system and offend principles of

  federalism and equitable restraint. But he declined to dismiss the damages claims of four

  plaintiffs who allege they were denied the right to participate in jury service when they

  were struck as a result of a race-based use of a peremptory strike. Those damages claims

  were found adequate to withstand Rule 12(b)(6) review and the several defenses asserted
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 2 of 9 PageID #: 973




  by the District Attorney. Doc. 62 and Pipkins v. Stewart, 2019 WL 1442218 (W.D. La.

  2019).

           Before the court is Plaintiffs’ Motion to Compel Production of Documents. Doc.

  96. At the heart of this discovery dispute is whether Judge Drell’s ruling limited the scope

  of discovery to only the two criminal cases (Odums and Carter) from which the four

  remaining Plaintiffs were excluded as jurors. For the reasons that follow, the motion is

  granted in part and denied in part.

  Facts and Procedural History

           Plaintiffs filed their original complaint in November 2015.      They filed three

  amended complaints by April 2016, primarily to add additional plaintiffs.             Each

  amendment was filed without objection. The District Attorney filed his motion to dismiss

  in May 2016, and the Attorney General intervened a few months later to join in that motion

  and file a supplemental memorandum in support.

           The third amended complaint requested certification of a class of all African-

  American citizens of Caddo Parish who were eligible to serve as jurors in criminal trials.

  Plaintiffs asked for declaratory judgment that: (1) the District Attorney has, and continues

  to, systematically exercise peremptory strikes in a discriminatory fashion; and (2) several

  provisions of Louisiana law providing for the use of peremptory strikes are

  unconstitutional.

           Plaintiffs ask for injunctive relief (1) forbidding the District Attorney from

  exercising peremptory challenges in criminal jury trials; (2) in the alternative, forbidding

  the District Attorney from exercising peremptory challenges to strike otherwise qualified

                                          Page 2 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 3 of 9 PageID #: 974




  African-American jurors in criminal trials; (3) in the alternative, forbidding the District

  Attorney to employ a custom or policy to exercise peremptory challenges against African-

  Americans based on their race; and (4) requiring the District Attorney to provide training

  to all attorneys and investigators to prevent the discriminatory use of peremptory

  challenges in future trials.

         Judge Drell found that the District Attorney raised valid objections to the

  declaratory/injunctive relief demands under O’Shea v. Littleton, 94 S.Ct. 669 (1974). The

  O’Shea decision rejected a request to enjoin prospective criminal prosecutions on the basis

  of allegedly discriminatory enforcement of seemingly valid state laws. The Supreme Court

  framed the requested injunctive relief as an ongoing federal audit of state criminal

  proceedings that would indirectly accomplish the kind of interference that the Younger

  abstention doctrine sought to prevent. O’Shea instructed that the federal court should not

  intervene in the state court system, such as through monitoring of state court functions, in

  a way that would be intrusive, unworkable, and offend principles of federalism and

  equitable restraint. Judge Drell carefully examined each of the demands for declaratory

  and injunctive relief posed in the third amended complaint and found that they ran afoul of

  O’Shea. Accordingly, the court abstained from adjudicating those claims and dismissed

  them without prejudice.

         The court noted that the only remaining claims are those for damages raised by

  plaintiffs Carter, Johnson, Horton, and Hawthorne. The court found that Plaintiffs had

  standing to seek relief because (1) they sufficiently stated a concrete and particularized

  injury by alleging that the District Attorney exercised peremptory challenges to exclude

                                          Page 3 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 4 of 9 PageID #: 975




  them solely by reason of their race; (2) the allegations directly attribute this injury to the

  alleged policy of the District Attorney to systematically exercise peremptory strikes against

  African-American prospective jurors on the basis of their race; and (3) the asserted

  constitutional violation is redressable through damages.

         The Memorandum Ruling stated:

         Carter, Johnson, Horton, and Hawthorne have cleared the relatively low
         threshold of surviving a 12(b)(6) failure to state a claim challenge, the
         granting of which is generally disfavored. To prevail on the merits, or for
         that matter to survive a motion for summary judgment, is a significantly
         higher bar. Evidence specific to Carter, Johnson, Horton, and Hawthorne
         showing that the District Attorney exercised peremptory challenges against
         each of them because of their race will be needed. Statistics appearing to
         show general trends will not suffice. Accordingly, discovery will be limited
         to the cases from which Carter, Johnson, Horton, and Hawthorne were
         excused. [Emphasis added.]


  Requests 2, 3, and 7

         Plaintiff seeks all memoranda regarding jury selection; all office policies,

  procedures, directives, or other communications regarding jury selection; and all emails,

  text messages, letters, and paper or electronic postings containing communications about

  jury selection from January 1, 2003 to June 30, 2016. Plaintiffs argue that they are entitled

  to discover written memoranda, policies, or communications about the factors considered

  by Defendant’s staff in evaluating, selecting, and challenging prospective jurors.

         Defendant objects to the requests as not proportional to the needs of the case.

  Defendant argues that the discovery requests are not relevant to proving specific

  discrimination against the Plaintiffs. Defendant also points to the low potential damages

  award available to Plaintiffs and claims that the scope of these discovery requests is not

                                           Page 4 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 5 of 9 PageID #: 976




  proportional. Defendant contends that he has nonetheless produced one email from then-

  District Attorney Howard Fish to all assistant district attorneys discussing Batson.

  Defendant also represents that he has produced various CLE materials that discuss Batson

  that were circulated within the district attorney’s office.

         The undersigned finds that these requests are overbroad, not proportional, and run

  afoul of the limitation imposed on discovery by Judge Drell. Discovery is limited to the

  two cases in which the four plaintiffs were potential jurors. Therefore, only policies,

  memoranda, directives, and communications applicable to the exercise of peremptory

  challenges during the time frame of the Odums and Carter cases (April 2015 to June 2015)

  need be produced.

  Requests 4 and 6

         Plaintiffs seek all notes taken during jury selections and all records of jury venire

  and/or jury information saved from jury trial selections participated in by a member of the

  Office of the District Attorney from January 1, 2003 to June 30, 2015. Defendant objects

  to these requests on the grounds that they call for attorney work product and are not relevant

  or proportional to the needs of the case.

         Plaintiffs respond that Defendant has waived the work product objections because

  he did not state the objections in response to the requests and did not provide a written

  description of the withheld materials. Plaintiff also argues that the objections are meritless

  because Plaintiffs have substantial need for the materials and cannot, without undue

  hardship, obtain the substantial equivalent of the materials by any other means.



                                           Page 5 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 6 of 9 PageID #: 977




         The undersigned believes that the best written evidence of whether the four

  plaintiffs were stricken because of their race includes the handwritten notes of the

  prosecutor(s) during jury selection. Plaintiffs have substantial need for this evidence and

  cannot obtain it from any other source. Accordingly, the District Attorney is directed to

  produce the handwritten notes, if any, from jury selection in the two cases that refer to or

  describe the four plaintiffs or state a reason for striking them. All other notes regarding

  jury selection in those two cases may be withheld or redacted.

  Request No. 8

         Plaintiffs seek lists of all personnel employed by the Office of the District Attorney

  from January 1, 2003 to June 30, 2016. Plaintiffs argue that they need an accurate list of

  Defendant’s current and former employees in order to determine potential witnesses in this

  case. Defendant produced personnel lists for 2014, 2015, and 2016. Defendant argues that

  Plaintiffs have this information in the documents they received in a public records request.

         The undersigned finds that this request is overbroad and not proportional. Plaintiffs

  were summoned for jury duty in 2015. The information already in Plaintiffs’ possession

  is sufficient.

  Request No. 9

         Plaintiffs seek personnel files for all Office of the District Attorney staff terminated

  from January 1, 2003 to December 1, 2016, including any documents noting the reason for

  their termination. Plaintiffs claim that the files are relevant to their claims where any

  employee was subject to discipline or termination for grounds related to racial

  discrimination. Plaintiffs contend that the files are also relevant to the extent that any

                                           Page 6 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 7 of 9 PageID #: 978




  employee was commended for the results of trials that involved racially discriminatory use

  of peremptory challenges as proof of endorsement of the policy, custom, or usage that is

  the basis of Plaintiffs’ suit.

         Defendant responds that Plaintiffs have failed to demonstrate the higher need

  required for the disclosure of personnel records, which are given special care in the Fifth

  Circuit. Defendant also argues that the request is not limited in any reasonable manner.

  Defendant points out that, if the personnel files were to be produced, they would have to

  be heavily redacted to prevent disclosure of personal information, which would be

  extremely time-consuming. Thus, Defendant argues that the request is overly burdensome.

  Defendant requests that, if the court orders production of the records, that the court also

  issue a protective order to prevent their disclosure.

         The undersigned finds that the request for personnel records is overbroad, not

  proportional, and amounts to improper fishing expedition. It is speculative whether the

  production would include evidence of any significant value to Plaintiffs, and it is almost

  certain that the privacy interests of the personnel would be harmed.

  Request No. 10

         Plaintiffs seek “any and all other materials saved in accordance with the

  preservation letter” served on the Office of the District Attorney in 2015. Defendant

  produced email correspondence directing members of the office to preserve documents

  requested in the letter but did not produce the documents themselves. The letter set forth

  the following categories of documents to be preserved:



                                           Page 7 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 8 of 9 PageID #: 979




         1. Jury information forms, jury lists, or other documents prepared by, or
            received by, the Office with respect to trials prosecuted by the Office
            from 2003 to the present;

         2. Trial notes, including but not limited to strike sheets, notes on juror
            information forms or jury lists, from attorneys, investigators, or other
            employees of the Office related to the selection of jurors in trials
            prosecuted by the Office, from 2003 to the present;

         3. Emails, text messages, letters, or memoranda reporting on, or assessing,
            the selection of trial jurors in cases prosecuted by the Office, from 2003
            to the present; and

         4. Training materials or other non-case related memoranda or information
            related to the selection of jurors in criminal cases.

  Plaintiffs argue that the documents are relevant to show whether or not there has been a

  persistent widespread practice of jury discrimination by prosecutors so well-settled as to

  constitute a custom that fairly represents Defendant’s policy.

         Defendants object to the request for “any and all other materials saved” as being

  overly vague to the extent that it calls for documents outside the categories listed in the

  letter. However, to the extent that the request seeks documents in those categories,

  Defendants argue that the request is unreasonably cumulative because the categories of

  documents were covered by Plaintiffs’ other requests.

         The undersigned finds this request overbroad. Courts routinely find that requests

  seeking “any and all documents” are overbroad. See, e.g., D.H. Griffin Wrecking Co. v.

  1031 Canal Development, 2020 WL 8265341 (E.D. La. 2020). The request is also vague.

  If a document was already “saved” in the system before the letter was received, is that

  document responsive to the requests? Or are only documents that were “saved” for the

  first time after the letter was received? Also, this request far exceeds the limit on discovery

                                           Page 8 of 9
Case 5:15-cv-02722-DDD-MLH Document 103 Filed 04/15/21 Page 9 of 9 PageID #: 980




  imposed by Judge Drell. Finally, the request is cumulative of several of the other requests

  discussed above.

  Deadline

         Defendants shall supplement their responses to discovery in accordance with this

  order no later than April 29, 2021.

  Fees and Expenses

         All requests for fees and expenses in connection with the motion to compel are

  denied.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th of April 2021.




                                         Page 9 of 9
